Exhibit 10.10

 

[g178641lji001.jpg]

 

From: Howard Tytel

Direct Phone: +1 646 561 6385

Email: howard@sfxii.com

SFX Entertainment, Inc.

902 Broadway, 15th Floor

New York, NY 10010

 

Mr. Robert F.X. Sillerman

902 Broadway, 15th Floor

New York, New York 10010

 

Re:          Amendment to Employment Agreement

 

Dear Mr. Sillerman:

 

Reference is made to your current employment agreement with SFX
Entertainment, Inc. (the “Company”) dated October 18, 2012 (the “Employment
Agreement”).  When countersigned by you, this letter agreement (the “Letter
Amendment”) will amend certain of the terms and conditions of the Employment
Agreement. Capitalized terms shall have the meanings ascribed to them in the
Employment Agreement. Except as explicitly provided herein, all other terms and
conditions of the Employment Agreement remain in full force and effect.

 

The Base Salary provided in Section 3(a) of the Employment Agreement is hereby
increased to an annual rate of $34,125, less applicable payroll deductions and
withholdings, which you and the Company acknowledge to be the minimum amount
necessary to qualify for healthcare benefits under the policies of the Company’s
current payroll and benefits administrator, TriNet Corporation. The amount of
the Base Salary may be adjusted from time to time in order to satisfy any new
thresholds that may be set forth by the Company’s administrator. The Base Salary
will be paid in accordance with the Company’s normal payroll schedule.

 

 

Very truly yours,

 

 

 

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

By:

/s/ Howard Tytel

 

 

 

Name:

Howard Tytel, Esq.

 

 

 

Title:

General Counsel

 

 

 

 

 

Accepted and agreed to this 17th day of September, 2015:

 

 

 

 

 

 

 

/s/ Robert F.X. Sillerman

 

 

Robert F.X. Sillerman

 

 

--------------------------------------------------------------------------------